Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest: “calculating, based on complexity corresponding to a plurality of video frames before, and exclusive of, the current frame, first historical complexity”.  	The prior art, Chung, discloses calculating a relative complexity for each frame, which is a complexity measure that incorporates the current frame’s absolute complexity measure, as in the formula of [0037].  Therefore the prior art does not disclose “calculating… a first historical complexity”, as defined in the independent claims.  By extension of not disclosing a “first historical complexity”, Chung also does not disclose: “determining a difference between complexity of the current video frame and the first historical complexity.” 
Although Chung calculates a relative complexity of a frame to a scene, this metric, as pointed out above, includes the current frame’s value, and thus does not read on a “first historical complexity”.  Instead, Chung is concerned with equitable apportioning of a total scene bitrate to the frames of a given scene, based on their relative complexities to the total scene, as disclosed in [0042]-[0044], rather than with a backward-looking bitrate allocation for a current frame based on whether its bitrate is higher or lower than a historical complexity.
The present claims, by “increasing the second available bit rate based on the complexity of the current video frame being higher than the first historical complexity or decreasing the second available bit rate based on the complexity of the current video frame being higher than the first historical 
A further search failed to yield relevant prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KYLE M LOTFI/Examiner, Art Unit 2425